Exhibit 10.14


FIRST AMENDMENT
TO THE
SAN JOSE WATER COMPANY
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
(Amended and Restated on January 25, 2012, Effective as of January 1, 2012)
WHEREAS, San Jose Water Company (the “Company”) maintains the San Jose Water
Company Executive Supplement Retirement Plan (the “SERP”);
WHEREAS, SJW Corp., the corporate parent of the Company, will be merged with and
into SJW Group, Inc., a Delaware corporation, which thereafter will change its
name to SJW Group, for the purpose of changing the state of incorporation of SJW
Corp. from California to Delaware (collectively, the “Merger”); and
WHEREAS, the Company wishes to amend the SERP to reflect the Merger.
NOW, THEREFORE, the SERP is hereby amended as follows to be effective upon
consummation of the Merger:
1.All references to “SJW Corp.” in the SERP shall be replaced with references to
“SJW Group”.
2.Section 1.31 is amended in its entirety to read as follows:
1.31    SJW Group. The term “SJW Group” means SJW Group, a Delaware corporation
which is the corporate parent of the Company, or any successor to all or a major
portion of the assets or business of the SJW Group.
2.Except as expressly modified by this First Amendment, all the terms and
provisions of the SERP shall continue to remain in full force and effect.
[Signature Page Follows]




DB2/ 26294575.3
 
 
 




--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on this 26th day of October, 2016.


SAN JOSE WATER COMPANY
 
 
 
 
By:
/s/ W. Richard Roth
 
W. Richard Roth, Chief Executive Officer and
 
Chairman of the Board of Directors
 
 



    




[Signature Page to the First Amendment to the SERP]
DB2/ 26294575.3



